NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 06/01/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 06/01/2022, claims 1, 21, and 22 were cancelled, claims 2-20 and 23-25 were amended, and new claims 26 and 27 were added.  Claims 2-20 and 23-27, as filed on 06/01/2022, are currently pending and considered below.

Response to Amendment
The objections to the abstract of the disclosure, and the claim objections have been obviated in view of applicant’s amendments and arguments filed 06/01/2022.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 06/01/2022, and were withdrawn.  The rejections of claims 21, 22, 24, and 25 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 06/01/2022.  The rejections of claims 1-6, 8, 11-13, 18, and 20 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 06/01/2022.
Claims 2-20 and 23-27, as filed on 06/01/2022, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Robin Sannes (Registration Number 45,070) on 06/07/2022.

The application has been amended as follows:
In each of claims 7 and 9, line 12, “a cord have a first end” has been replaced with --- a cord having a first end ---.

In claim 10, line 13, “a cord have a first end” has been replaced with --- a cord having a first end ---.

In each of claims 14-17 and 19, line 8, “a cord have a first end” has been replaced with   --- a cord having a first end ---.

REASONS FOR ALLOWANCE
Refer to the “Allowable Subject Matter” section of the Non-Final Rejection, mailed on 03/04/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784